DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 8-10, filed 02/22/21, with respect to claims 1, 2, 4-14 and 16-22 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-14 and 16-22 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-14 and 16-22 allowed.
Regarding claim 1, 13 and 14, 
Regarding claim 1, Feng et al US 2016/0019421 and Kumar et al US 2011/0304720.
 Feng et al teaches a tissue surface tracking system (paragraph 0036), the system comprising: 
a data receiving module for receiving first and second time spaced tissue surface images, each time spaced tissue surface image including image data at first and second different wavelengths, wherein the first and second wavelengths are tuned to different kinds of biomarkers (tracking module 221 receives RGB 222 (first wavelength) and NIR (second wavelength) frames 224 to track eye sclera and iris locations (biomarkers) (paragraph 0025, 0037-0038 and abstract); 
wherein the  tracking module is configured to spatially track first tissue surface imaged features based on the first and second time spaced images at the first wavelength to responsively output at least one first tracking metric (imaging capture stage 210 can capture visible and NIR wavelengths of users eye at different exposures.  camera 212 of the tracking module 221 uses RGB (first wavelength) frames 222 to track eye to determine eye and iris locations (output first tracking metric) in the frames (paragraph 0027, 0037 and 0038), and 

Kumar et al teaches first and second tracking modules (webcam 15 and NIR camera 13 (paragraph 0061 and 0070).
Feng et al and Kumar et al fails to teach at least one quality assessment module configured to assess quality of tracking performance for the first tracking module and to responsively output at least one first weighting metric and configured to assess quality of tracking performance for the second tracking module and to responsively output at least one second weighting metric and a combination module configured to adaptively combine the at least one first and the at least one second tracking metric based on the at least one first weighting metric and the at least one second weighting metric and to responsively output at least one combined tracking metric for use in a tissue surface navigation application.

Regarding claim 13 and 14, Feng et al teaches a method for tissue surface tracking, the method comprising: 
receiving first and second time spaced tissue surface images, each time spaced tissue surface image including image data at first and second different wavelengths tuned to different kinds of biomarkers (tracking module 221 receives RGB 222 (first wavelength) and NIR (second wavelength) frames 224  to track eye sclera and iris  locations (biomarkers) (paragraph 0025, 0037-0038 and abstract; 

Feng et al  fails to teach determining at least a first quality metric and a second quality metric representative of a quality of a tracking performance;
determining at least a first weighting metric and a second weighting metric on the basis of the quality metrics;
adaptively combining the at least one first and the at least one second tracking metric based on the first and second weighting metrics, and responsively providing at least one combined tracking metric; using the combined tracking metric in a tissue surface navigation application.
It is inherent that dependent claims are allowable for depending on allowable independent claims.
Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
March 11, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675